Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kury et al. (5,958,299) in view of Reitz (4678607).
Regarding claims 1, 2, and 8-10, Kury et al. disclose making explosive simulants in the form of a sheet composed of at least one polymeric or plastic compound (including ethylene vinyl acetate) and at least one inorganic solid compound (including boron carbide and metal oxides, see claims 1, 3, and 8).  Kury also discloses adding binders to produce desired pliability (i.e. predetermined flexural modulus). col. 3, lines 8-15). The claimed properties will be inherent to the simulant that is disclosed. As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688. Kury also discloses that the choice and proportion of components is determined by the physical form desired and the mass density and effective atomic number needed to simulate the explosive (col. 3, lines 40-45).  Thus the claimed properties disclosed in claims 8-10 and 14-21 will be met by the disclosure of Kury.
Regarding claims 3, Kury et al. disclose making explosive simulants composed of at least one polymeric or plastic compound (including ethylene vinyl acetate) and at least one inorganic solid compound (including boron carbide and metal oxides, see claims 1, 3, and 8).  Kury also discloses adding binders to produce desired pliability (i.e. predetermined flexural modulus). col. 3, lines 8-15). The claimed properties will be inherent to the simulant that is disclosed. As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688. Kury also discloses that the choice and proportion of components is determined by the physical form desired and the mass density and effective atomic number needed to simulate the explosive (col. 3, lines 40-45).
Regarding claims 6 and 7, Kury discloses that various explosives can be simulated by the composition including cyclotrimethylene-trinitramine and pentaerythritol-tetranitrate (RDX and PETN) (col. 2, lines 65-68).  Thus it would be inherent that the composition as taught by Kury would have the claimed properties regarding these two explosives since Kury indicates that RDX and PETN can be simulated.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Reitz discloses the use of a naphthenic plasticizer for use with ethylene vinyl
actetate polymer (table 1).  The combination of naphthenic plasticizer and EVA polymer will inherently result in the claimed cross-linking.
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to vary parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  It is also obvious that the ethylene vinyl acetate would be the same or similar since it is the same polymer that is claimed.  Thus, it would have the claimed components as recited in claims 11-13.
It is also obvious to use the plasticizer as taught by Reitz with the
composition of Kury since Reitz discloses that naphthenic plasticizers can be used with
ethylene vinyl acetate polymer and since Kury discloses the use of ethylene vinyl
acetate polymer.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims all recite properties relevant to an explosive which is not claimed.  Thus the properties cannot be determined by the claim language.  The properties are not described by the claim amendments.  No specific property has been delineated. 
Claims 8-10 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a specific simulant composition, does not reasonably provide enablement for and composition that merely includes EVA and additives with no amounts.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  One of skill in the art would not know how to make the simulant composition to meet these properties since no amounts are claimed and also since the properties themselves have no values and relate not to the simulant itself but to the explosive material.  The properties are not described by the claim amendments.  No specific property has been delineated.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicants amendments do not overcome the 112 para. rejections because they do not delineate any specific property or amounts.  The properties cannot be determined by the claim language.  One of skill in the art would not know how to make the simulant composition to meet these properties since no amounts are claimed and also since the properties themselves have no values and relate not to the simulant itself but to the explosive material.  Applicant has amended claim 1 to recite properties from the specification.  However, these appear to be inconsistent with the dependent claims since the dependent claims all recite properties of a PETN sheet.  In the chart in the specification, the PETN sheet has different properties than that which has been added to claim 1.
Regarding the combination of Kury in view of Reitz, it is considered to be obvous to use the teachings of Reitz with the composition of Kury since Reitz discloses that naphthenic plasticizers can be used with ethylene vinyl acetate polymer and since Kury discloses the use of ethylene vinyl acetate polymer.  Applicant argues that Reitz is used for a different purpose.  Note that Reitz is set forth to describe the known use of a certain plasticizer with an EVA polymer.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further the argument that Reitz is non-analogous art is not persuasive since Reitz clearly teaches different plasticizers that can be used with EVA polymers and that is specific to the same polymer used by Kury.  Reitz also indicates that the EVA polymer can have endless possibilities of chain-growth and crosslinking.  Thus, it would render the cross-linking to be obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734